BLD-219                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3273
                                       ___________

                              EDWARD SCHULSINGER,
                                          Appellant

                                             v.

                    JOSEPH N. PERCHETTI; PATRICIA MARTIN;
                     PAUL D.J. ARNETT; FRANK T. STEWART
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 1-15-cv-05752)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                       Submitted for Possible Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    May 24, 2018
             Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                                  (Filed: May 31, 2018)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Edward Schulsinger appeals from an order of the United States District Court for

the District of New Jersey, which granted the Defendants’ motion to dismiss his

complaint. As no substantial question is raised by the appeal, we will summarily affirm

the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

        Schulsinger initially filed a lawsuit in state court in New Jersey, arguing that he

was improperly removed from the United States Coast Guard Auxiliary. The Defendants

then removed the suit to federal court. On the Defendants’ motion, the District Court

dismissed the complaint without prejudice to Schulsinger filing an amended complaint, as

the initial complaint did not comply with Rule 8 of the Federal Rules of Civil Procedure.

Schulsinger filed an amended complaint, but the District Court dismissed it with

prejudice under Rule 12(b)(6) of the Federal Rules of Civil Procedure, concluding that

Schulsinger had “failed to allege any plausible claim.” Schulsinger timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291and we have plenary review over the

District Court’s decision to dismiss the complaint under Rule 12(b)(6). Palakovic v.

Wetzel, 854 F.3d 209, 219 (3d Cir. 2017). To survive dismissal, a complaint must

contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard “asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Well-pleaded factual content is accepted as true for purposes of

determining whether the complaint states a plausible claim for relief. Id. The assumption

of truth does not apply, however, to legal conclusions couched as factual allegations or to

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

                                               2
statements.” Id. “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not

shown—that the pleader is entitled to relief.” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2))

(internal quotation marks and alterations omitted).

       The District Court discerned four claims in Schulsinger’s amended complaint: (1)

Defendants redacted documents related to the investigation of Schulsinger’s misconduct,

which constituted tampering with evidence; (2) Schulsinger’s honor was defamed; (3) the

Coast Guard Auxiliary failed to use Robert’s Rules of Order in the proceedings against

him; and (4) Schulsinger was disenrolled even though the Coast Guard Auxiliary Manual

states that no auxiliary member may be disenrolled.

       We agree with the District Court that Schulsinger’s complaint failed to state a

claim upon which relief could be granted. We will consider the claims in reverse order.

First, as the District Court noted, Schulsinger’s final claim is factually incorrect—the

Auxiliary Manual explicitly sets forth the procedures for disenrollment of an auxiliary

member. 1 Second, we agree that while the Manual refers to Robert’s Rules of Order, that

reference is a suggestion about how meetings should be run, and does not concern the

procedure for disenrolling a member.




1
  In deciding a motion to dismiss, “a court may consider an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s
claims are based on the document.” Pension Benefit Guar. Corp. v. White Consol.
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Schulsinger does not dispute the
authenticity of the Manual, which is available at https://www.uscg.mil/Our-
Organization/Auxiliary/pulbications/default/ (last visited May 17, 2018).
                                             3
       The remaining two claims fail, in part, for lack of detail. Schulsinger’s complaint

does not explain how he was “defamed”—the complaint only states that what was written

about him was “extremely hurtful.” Nor does the complaint explain what “important

information” was redacted from documents, or how such redaction could constitute

evidence “tamper[ing].” And even if Schulsinger were once again provided an

opportunity to flesh out the details of these claims, the facts do not suggest any plausible

federal claim. 2 As the District Court pointed out, “[D]efamation suits against the United

States are prohibited.” Brumfield v. Sanders, 232 F.3d 376, 382 (3d Cir. 2000); 28

U.S.C. § 2680(h). To the extent Schulsinger suggests that the Defendants are criminally

liable for tampering with evidence, a private party has no right to enforce criminal

statutes. See Leeke v. Timmerman, 454 U.S. 83, 85-86 (1981) (per curiam).

       We further agree that to the extent Schulsinger was asking the District Court to

review the decision to disenroll him under the Administrative Procedures Act,

Schulsinger did not demonstrate that the decision was in any way arbitrary or capricious.

See 5 U.S.C. § 706(2)(A); Christ the King Manor, Inc. v. Sec’y U.S. Dep’t of Health &

Human Servs., 730 F.3d 291, 305 (3d Cir. 2013).

       Because we agree that Schulsinger’s complaint failed to plausibly state a claim

upon which relief could be granted, we will summarily affirm the District Court’s

judgment.



2
  As noted, the District Court gave Schulsinger an opportunity to amend his complaint.
See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). We agree with
the District Court that any further amendment would have been futile.
                                              4